Exhibit 10.5
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of this seventh day of
April, 2011, by and between Biostar Pharmaceuticals, Inc., a Maryland
corporation, having an office at No. 588 Shiji Xi Avenue, Xianyang, Shaanxi
Province, People’s Republic of China (here­inafter referred to as the "Company")
and Zack Pan an individual residing at Oklahoma City, Oklahoma, USA (hereinafter
referred to as "Executive").


W I T N E S S E T H:


WHEREAS, the Company desires to engage Executive to serve as its Chief Financial
Officer on and subject to the terms and conditions of this Agreement; and


WHEREAS, Executive is willing to be employed as the Chief Financial Officer of
the Company in the manner provided for herein, and to perform the duties of the
Chief Financial Officer of the Company upon the terms and conditions herein set
forth;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows:


1.           Employment of Chief Financial Officer of the Company.  The Company
hereby employs Executive as Chief Financial Officer of the Company, subject to
the terms and conditions set forth in this Agreement.


2.           Term.  Subject to Section 8 and Section 9 below, the term of this
Agreement shall be for a period of twelve months commencing on April 7th, 2011
(the “Term”).  This Agreement shall terminate automatically at the end of the
Term unless otherwise extended upon terms to be negotiated and mutually agreed
to by both parties.  During the Term, Executive shall devote a majority of his
business time and efforts to the Company and its subsidiaries and affiliates.


3.           Duties.  Executive shall perform such functions and duties as may
be assigned to him by the Company’s Chief Executive Officer or its board of
directors (the “Board”). Initially his duties will include, in addition to the
duties normally associated with the chief financial officer of a publicly traded
company, the following: (a) review of the Company’s accounting records; (b)
implementation of appropriate internal financial controls; (c) communication
with the Company’s internal accounting staff; (d) liaison with the Company’s
auditor and legal counsel regarding SEC filing and reporting requirements; (e)
preparation of the Company’s consolidated financial statements and footnotes,
and management discussion and analysis, for inclusion in the Company’s SEC
filings and reports; (f) maintenance of the Company’s books and records  and
bank accounts in the United States; (g) meeting with the Company’s management
and quarterly visits to the Company’s operational facilities; (h) participation
at road shows and investor meetings and conferences; and (i) communication with
the Company’s investor relationship firm and, as appropriate, with the Company’s
investors. Executive shall attend all meetings of the stock­holders and the
Board and audit committee (if invited to attend). Executive shall also perform
such other duties and responsibilities as may be determined by the Company’s
chief executive officer or the Board, as long as such duties and
responsibilities are consistent with those of the Company’s chief financial
officer, and shall be available to confer and consult with and advise the
officers and directors of the Company at such times that may be required by the
Company.
 
 
1

--------------------------------------------------------------------------------

 


4.           Compensation.



a.             (i)           Executive shall be paid a base pay of USD 10,000
per month during the term, payable on the last day of each month.


(ii)          Executive is eligible to participate in any other compensation
programs established by the Company’s board of director or compensation
committee for its executive officers, if any, which will be determined and paid
in accordance with policies set from time to time by the Board (or compensation
committee thereof).


(iii)         The Company shall grant Executive a non-statutory option (the
“Option”) pursuant to the Company’s 2009 Incentive Stock Plan to purchase 70,000
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”), at an exercise price per share of the average of the close price for 5
trading days from the effective date of this agreement  (the “Exercise
Price”).The Option shall be exercisable for a period of five (5) years, subject
to the additional terms set forth below and in the form of agreement approved by
the Board.  The Option shall vest and become exercisable on the date that is 12
months from the issuance date of the Option, conditioned upon the “Continuous
Service” of the Executive.


(iv)         The Company shall grant Executive 30,000 shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”) for the 12 months
term of this agreement.
 
b.             As used herein, “Continuous Service” means that the provision of
services to the Company in Executive’s capacity as Chief Financial Officer is
not interrupted or terminated. In jurisdictions requiring notice in advance of
an effective termination as an employee, Continuous Service shall be deemed
terminated upon the actual cessation of providing services to the Company,
notwithstanding any required notice period that must be fulfilled before a
termination as an employee can be effective under applicable laws. Continuous
Service shall not be considered interrupted in the case of any approved leave of
absence. 


5.           Expenses.  Executive shall be reimbursed for all of his actual
out-of-pocket expenses incurred in the performance of his duties hereunder,
provided such expenses are acceptable to the Company, which approval shall not
be unreasonably withheld, for business related travel expenses, and that
Executive shall submit to the Company detailed receipts, according to IRS
guidelines, with respect thereto.


6.           Trade Secrets and Proprietary Information.
 
(a)           Executive recognizes and acknowledges that the Company, through
the expenditure of considerable time and money, has developed and will continue
to develop in the future confidential information.  “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage.  Executive agrees that he will not at any time use
or disclose to any person any confidential information relating to Company;
provided, however, that nothing in this Section 7(a) shall be construed to
prohibit Executive from using or disclosing such information if he can
demonstrate that such information (i) became public knowledge other than by or
as a result of disclosure by a person not having a right to make such disclosure
or (ii) was disclosure that was authorized by the Company.  The term “Covered
Person” shall include the Company, any subsidiaries and affiliates and any other
person who provides information to the Company pursuant to a secrecy or
non-disclosure agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           In the event that any confidential information is required to be
produced by Executive pursuant to legal process (including judicial process or
governmental administrative subpoena), Executive shall give the Company notice
of such legal process within a reasonable time, but not later than ten business
days prior to the date such disclosure is to be made, unless Executive has
received less notice, in which event Executive shall immediately notify the
Company.  The Company shall have the right to object to any such disclosure, and
if the Company objects (at the Company’s cost and expense) in a timely manner so
that Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the confidential information.
 
(c)           Executive shall, upon expiration or termination of the Term, or
earlier at the request of the Company, turn over to the Company or destroy all
documents, papers, computer disks or other material in Executive’s possession or
under Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d)           Executive further realizes that any trading in Company’s common
stock or other securities or aiding or assisting others in trading in Company’s
common stock or other securities, including disclosing any non-public
information concerning Company or its affiliates to a person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws.  Executive will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws
and shall not disclose any material non-public information except pursuant to a
confidentiality agreement approved by the Company’s chief executive officer.
 
(e)           For the purposes of Sections 6 and 7 of this Agreement, the term
“Company” shall include the Company, and any subsidiaries and affiliates.
 
7.           Covenant Not To Solicit or Compete.
 
(a)           During the period from the date of this Agreement until one year
following the date on which Executive’s employment is terminated, Executive will
not, directly or indirectly:
 
(i)           persuade or attempt to persuade any person which is or was a
customer, client or supplier of the Company to cease doing business with the
Company, or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this Section 7 to include any potential
customer or client to whom the Company submitted bids or proposals, or with whom
the Company conducted negotiations, during the term of Executive’s employment
hereunder or during the twelve (12) months preceding the termination of his
employment, as the case may be); 
 
(ii)          solicit for himself or any other person other than the Company the
business of any person which is a customer or client of the Company, or was a
customer or client of the Company within one (1) year prior to the termination
of his employment; or
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)         persuade or attempt to persuade any employee of the Company, or
any individual who was an employee of the Company during the one (1) year period
prior to the termination of this Agreement, to leave the Company’s employ, or to
become employed by any person in any business, which directly competes with the
business of the Company as it is engaged in at the time of the termination of
this Agreement; provided, however, that nothing in this Section 7 shall be
construed to prohibit the Executive from owning a passive, non-management
interest of not more than two (2%) percent of any public company engaged in such
activities.
 
(b)           Executive will not, during or after the Term, make any disparaging
statements concerning the Company, its business, officers, directors and
employees that could injure, impair, damage or otherwise affect the relationship
between the Company, on the one hand, and any of the Company’s employees,
suppliers, customers, clients or any other person with which the Company has or
may conduct business or otherwise have a business relationship of any kind and
description; provided, however, that this sentence shall not be construed to
prohibit either from giving factual information required to be given pursuant to
legal process, subject to the provisions of Section 6(b) of this Agreement.  The
Company will not make any disparaging statements concerning Executive.  This
Section 7(b) shall not be construed to prohibit the either party from giving
factual information concerning the other party in response to inquiries that
such party believes are bona fide.
 
(c)           Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of his employment and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
8.           Injunctive Relief.  Executive agrees that his violation or
threatened violation of any of the provisions of Sections 6 or 7 of this
Agreement shall cause immediate and irreparable harm to the Company. In the
event of any breach or threatened breach of any of said provisions, Executive
consents to the entry of preliminary and permanent injunctions by a court of
competent jurisdiction prohibiting Executive from any violation or threatened
violation of such provisions and compelling Executive to comply with such
provisions. This Section 8 shall not affect or limit, and the injunctive relief
provided in this Section 8 shall be in addition to, any other remedies available
to the Company at law or in equity or in arbitration for any such violation by
Executive. The provisions of Sections 6, 7 and 8 of this Agreement shall survive
any termination of this Agreement and Executive’s employment relationship
pursuant to this Agreement.


9.           Termination.


a.           Termination by the Company


(i)           The Company may terminate this Agreement upon written notice for
Cause.  For purposes hereof, "Cause" shall mean (A) Executive's misconduct as
could reasonably be expected to have a material adverse effect on the business
and affairs of the Company, (B) Executive's disregard of lawful instructions of
the Board consistent with Executive's position relating to the business of the
Company or neglect of duties or failure to act, which, in each case, could
reasonably be expected to have a material adverse effect on the business and
affairs of the Company, (C) engaging by the Executive in conduct that
constitutes activity in contravention of Section 7 of this Agreement; (D) the
conviction of Executive for the commission of a felony; and/or (E) the habitual
abuse of alcohol or controlled substances.  Notwithstanding anything to the
contrary in this Section 9(a)(i), the Company may not terminate Executive's
employment under this Agreement for Cause unless Executive shall have first
received notice from the Board advising Executive of the specific acts or
omissions alleged to constitute Cause, and such acts or omissions continue after
Executive shall have had a reasonable opportunity (at least 10 days from the
date Executive receives the notice from the Board) to correct the acts or
omissions so complained of.
 
 
4

--------------------------------------------------------------------------------

 


(ii)          This Agreement and Executive’s employment pursuant to this
Agreement, may be terminated by the Company on not less than 30 days’ written
notice in the event of Executive’s Disability. The term “Disability” shall mean
any illness, disability or incapacity of Executive which prevents him from
substantially performing his regular duties for a period of two consecutive
months or three months, even though not consecutive, in any twelve month period.


(iii)         If the Company shall terminate this Agreement under Section
9(a)(i) or 9 9(a)(ii), Executive shall be entitled to receive any amount accrued
under Section 4(a) through the effective date of termination, and the Company
shall have no further obligation to compensate Executive pursuant to Section 4
above.


 (iv)        This Agreement shall automatically terminate upon the death of
Executive, except that Executive's estate shall be entitled to receive any
amount accrued under Section 4(a).


b.           Termination by Executive


(i)           Executive shall have the right to terminate his employment under
this Agreement upon 15 days' notice to the Company given within 90 days
following the occurrence of any of the following events (A) through (E):


 (A)           The Company acts to materially reduce Executive's duties and
responsibilities hereunder.  Executive's duties and responsibilities shall not
be deemed materially reduced for purposes hereof solely by virtue of the fact
that the Company is (or substantially all of its assets are) sold to, or is
combined with, another entity, provided that Executive shall continue to have
the same duties and responsibilities with respect to the Company's business, and
Executive shall report directly to the board of directors of the entity (or
individual) that acquires the Company or its assets.


(B)           A Material Reduction (as hereinafter defined) in Executive's rate
of base compensation, or Executive's other benefits.  "Material Reduction" shall
mean a ten percent (10%) differential;
(C)           A failure by the Company to obtain the assumption of this
Agreement by any successor;


(D)           A material breach of this Agreement by the Company, which is not
cured within thirty (30) days of written notice of such breach by the Company;
or


(ii)           Anything herein to the contrary notwithstanding, Executive may
terminate this Agreement upon sixty (60) days written notice to the Company.
 
 
5

--------------------------------------------------------------------------------

 


(iii)           If Executive shall terminate this Agreement under Section
9(b)(i), Executive shall be entitled to receive the lesser of: (a) the remaining
salary due to Executive under this Agreement, or (b) three (3) months salary, at
the then applicable yearly salary rate set forth in section 4(a), (the
“Severance Payment”). Other than the Severance Payment described in this section
9(b)(iii), the Company shall have no further obligation to compensate Executive
pursuant to Section 4 above. If Executive shall terminate this Agreement
pursuant to Section 9(b)(ii), Executive shall not be entitled to the Severance
Payment or any additional compensation as provided in Section 4.


 
c.
Termination by Board of Directors actions due to economic hardship of the
Company.



(i)           In the event the Company, under direction from the Board due to
financial distress, is required to take actions that may effect any or all of
the Section 9(b)(i) events, Executive will waive any right to claim Severance
Payments under the provisions of Section(s) 4 or 9(b).
 
 
(ii)          Within thirty (30) days of such Board action, Executive may
voluntarily terminate this Agreement with written notice to the Company.


(iii)         If Executive shall terminate this Agreement under Section
9(c)(ii), Executive shall be entitled to receive one (1) month salary, at the
then applicable annual salary rate set forth in section 4(a) (the “Severance
Payment”). Other than the Severance Payment described in this section 9(c)(iii),
the Company shall have no further obligation to compensate Executive pursuant to
Section(s) 4 or 9(b)above.


 
10.
Consequences of Breach by the Company; Employment Termination. 



a.           If the Company shall terminate Executive's employment under this
Agreement in any way that is a breach of this Agreement by the Company, the
following shall apply:


(i)           Executive shall be entitled to receive the Severance Payment as
described in section 9(b)(iii). Other than such Severance Payment, the Company
shall have no further obligation to compensate Executive pursuant to Section(s)
4 or 9 above; and


(ii)           Executive shall be entitled to payment of any previously declared
bonus as provided in Section 4(a) above.


b.             In the event of termination of Executive's employment pursuant to
Section 9(b)(i) of this Agreement, Sections 7(a) and 7(b) shall apply to
Executive for the number of months remaining under this Agreement at the time of
termination plus a period of six (6) months thereafter.


c.              In all cases, upon termination of the employment relationship
under this Agreement, Executive agrees to exercise cooperation in returning all
Company records and information to the Company, facilitating the transition of
duties to a successor in an orderly manner, and at the request of the Company,
and certifying financial statements or other documents over which Executive had
responsibility during Executive’s term of employment.
 
 
6

--------------------------------------------------------------------------------

 
 
11.         Indemnification. Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney's fees,
judgments, fines, settlements and other legally permissible amounts ("Losses"),
incurred in connection with any proceeding arising out of, or related to,
Executive's employment by Company. Company shall, or shall cause a subsidiary
thereof to, advance to Executive any expenses, including attorney's fees and
costs of settlement, incurred in defending any such proceeding to the maximum
extent permitted by applicable law. Such costs and expenses incurred by
Executive in defense of any such proceeding shall be paid by Company or
applicable subsidiary in advance of the final disposition of such proceeding
promptly upon receipt by Company of (a) written request for payment; (b)
appropriate documentation evidencing the incurrence, amount and nature of the
costs and expenses for which payment is being sought; and (c) an undertaking
adequate under applicable law made by or on behalf of Executive to repay the
amounts so advanced if it shall ultimately be determined pursuant to any
non-appealable judgment or settlement that Executive is not entitled to be
indemnified by Company or any subsidiary thereof. Company will provide and/or
reimburse Executive with coverage under all director's and officer's liability,
professional and D&O insurance policies which is has in effect during the Term,
with no deductible to Executive.


12.         Attorneys' Fees and Costs.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which he may be entitled.
 
13.         Entire Agreement; Survival.  This Agreement contains the entire
agreement between the parties with respect to the transactions contemplated
herein and supersedes, effective as of the date hereof any prior agreement or
understanding between the Company and Executive with respect to Executive's
employment by the Company. The unenforceability of any provision of this
Agreement shall not effect the enforceability of any other provision.  This
Agreement may not be amended except by an agreement in writing signed by
Executive and the Company, or any waiver, change, discharge or modification as
sought.  Waiver of or failure to exercise any rights provided by this Agreement
and in any respect shall not be deemed a waiver of any further or future rights.
The provisions of Sections 4, 6, 7, 8, 9(a)(ii), 9(b)(iii), 9(c)(iii), 10, 11,
12, 13, 14, 15 and 16 shall survive the termination of this Agreement.


14.         Assignment.  This Agreement shall not be assigned to other parties.


15.         Governing Law.  This Agreement and all the amendments hereof, and
waivers and consents with respect thereto shall be governed by the laws of the
State of Maryland, without regard to the conflicts of laws principles thereof.


16.         Notices.  All notices, responses, demands or other communications
under this Agreement shall be in writing and shall be deemed to have been given
when


a.              delivered by hand;


b.              sent be telex or telefax, (with receipt confirmed), provided
that a copy is mailed by registered or certified mail, return receipt requested;
or
 
 
7

--------------------------------------------------------------------------------

 


c.              received by the addressee as sent be express delivery service
(receipt requested) in each case to the appropriate addresses, telex numbers and
telefax numbers as the party may designate to itself by notice to the other
parties:


(i)           if to the the Company:
Biostar Pharmaceuticals, Inc.
No. 588 Shiji Xi Avenue
Xianyang, Shaanxi Province
People’s Republic of China
Facsimile: 029-33685386
Email: office@aoxing-group.com


(ii)           if to the Executive:
Zack Pan
Oklahoma City, OK, USA
Facsimile: 405-513-7047
zackpan08@gmail.com


17.         Severability of Agreement.  Should any part of this Agreement for
any reason be declared invalid by a court of competent jurisdiction, such
decision shall not affect the validity of any remaining portion, which remaining
provisions shall remain in full force and effect as if this Agreement had been
executed with the invalid portion thereof eliminated, and it is hereby declared
the intention of the parties that they would have executed the remaining
portions of this Agreement without including any such part, parts or portions
which may, for any reason, be hereafter declared invalid.


[Signature Page Follows]
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.




The Company:


BIOSTAR PHARMACEUTICALS, INC.




By: _______________________
      Ronghua Wang
      Chief Executive Officer



 


Executive:




__________________________
Zack Pan




 
9

--------------------------------------------------------------------------------

 